Citation Nr: 0831036	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-23 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a left leg injury, status post left 
leg skin graft.

2.  Entitlement to an effective date earlier than February 
26, 2002 for the grant of service connection for residuals of 
a left leg injury, status post left leg skin graft.


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from September 30, 
1949 to April 13, 1950.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.

The issue of entitlement to an initial evaluation in excess 
of 20 percent for residuals of a left leg injury, status post 
left leg skin graft is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran's request to reopen his claim of service 
connection for residuals of a left leg injury with skin graft 
was denied by the Board in a decision dated June 26, 2000.

2. The veteran filed a motion for reconsideration in October 
2000, requested that the Board stay review of his motion for 
reconsideration for 90 days in February 2001, and presented 
argument with respect to the motion for reconsideration in 
June 2001; the motion for reconsideration was denied in June 
2001.

3. The veteran's application to reopen his claim of 
entitlement to service connection was received by VA on 
February 26, 2002.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 26, 
2002, for a grant of service connection for a left leg 
disorder have not been met.  38 U.S.C.A. § 5108, 5110, 7104 
(West 2002); 38 C.F.R. §§ 3.156, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  A letter dated in March 2006 
fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The March 2006 letter advised the 
veteran of how VA determines disability ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).
  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The March 2006 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet 
App. at 120.  

Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated, a statement of the case 
(SSOC) was provided to the veteran in June 2006, and a 
supplemental statement of the case (SSOC) was provided to the 
veteran in June 2007.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Earlier Effective Date

Under governing law, the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection, shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year of separation from 
service; otherwise, the effective date shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. §§ 3.1(r), 3.400(q)(1)(ii).

Historically, the veteran's claim of entitlement to service 
connection for residuals of an injury to the left leg and 
ankle was originally denied by the RO in September 1950.  
Over the years since that denial, the veteran has repeatedly 
sought to have the claim reopened.  Those requests were 
denied in rating decisions dated April 1953, September 1967, 
September 1970, June 1974, July 1976, July 1978, September 
1978 and September 1998.  The veteran appealed several of 
those denials; the Board declined to reopen the claim in 
decisions dated May 1968, October 1971, August 1979 and June 
2000.  The veteran requested that the Board reconsider its 
June 2000 decision; in June 2001, the Board declined the 
veteran's request.

In February 2002, the RO received the veteran's request to 
reopen the claim of entitlement to service connection for a 
left leg disorder.  In an October 2002 rating decision, the 
RO denied the claim without explicitly reopening it.  The 
veteran appealed.  In January 2004, the Board reopened the 
claim of entitlement to service connection for a left leg 
disorder, and in July 2004, granted service connection for a 
left leg disorder.

A review of the record reveals that the veteran's request to 
reopen his claim for service connection for residuals of a 
left leg injury with skin graft was denied by the Board in 
June 2000.  In general, Board decisions are final.  See 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2000). A 
claim which has been the subject of a final decision cannot 
be reopened unless new and material evidence is presented.  
38 U.S.C.A. § 5108 (West 2002).  

Such benefits were ultimately awarded based on the addition 
of new and material evidence to the record, as of the date 
received of his reopened claim, February 26, 2002.  See 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(q), (r) 
(2007).

The Board notes that there is of record an October 2000 
request for reconsideration of the June 26, 2000 Board 
decision, an August 2000 request for a copy of the veteran's 
complete file, a February 2001 letter from the veteran's 
attorney requesting that the Board stay review of the motion 
for reconsideration, and a June 2001 response prior to review 
of the veteran's motion for reconsideration.  However, there 
is of record no communication from the veteran from June 26, 
2000 to February 26, 2002, which could serve as a request to 
reopen his claim.  See Servello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992) (the Board must look at all 
communications that can be interpreted as a claim, formal, or 
informal, for VA benefits). The veteran and his attorney have 
pointed to no such communication.

The June 2000 Board decision is final, in the absence of CUE.  
VA did not receive any correspondence or communication 
evidencing the veteran's intention to reopen his claim for 
service connection for his left leg disability until February 
26, 2002, when the veteran's attorney submitted a letter 
stating, "Please find enclosed a report for the above-named 
claimant.  Please consider this as new and material evidence 
in reference to his Service Connected Condition."

The legal criteria pertaining to the assignment of an 
effective date for service connection are controlling in this 
case; accordingly, an earlier effective date for the grant of 
service connection for a left leg disorder cannot be 
assigned. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Thus, 
the correct effective date for the grant of service 
connection for a left leg disorder is February 26, 2002.


ORDER

Entitlement to an effective date earlier than February 26, 
2002 for the grant of service connection for residuals of a 
left leg injury, status post left leg skin graft, is denied.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that "[w]here, as here, the record before 
the [Board] was clearly inadequate, remand . . . is 
required."" Littke v. Derwinski, 1 Vet.App. 90, 93 (1990).  
The Court has also held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination. . . ."  
Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  

Although the veteran was afforded a VA examination in 
conjunction with his claim for an increased rating for his 
service-connected left leg disability in August 2006, this 
examination is not adequate for appellate purposes.  The 
veteran's claims file was not available for review.  As such, 
all available evidence was not considered.  Likewise, 
pertinent facts were neither identified nor evaluated and 
weighed.  The Court has held that the requirement for 
evaluation of the complete medical history of the veteran's 
condition operated to protect veterans against an adverse 
decision based on a single, incomplete, or inaccurate report 
and to enable VA to make a more precise evaluation.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  In West v. 
Brown, 7 Vet. App. 70 (1994), the Court clearly indicated 
that the necessity of evaluation of the complete medical 
history applied not only to adjudicators, but also to 
examining physicians and that a medical examination that did 
not reflect reliance upon a complete and accurate history was 
inadequate for rating purposes and "frustrates effective 
judicial review."  The Board, therefore, concludes that an 
additional VA examination is needed to provide an accurate 
picture of the claimed disability at issue on appeal.  38 
C.F.R. §§ 3.326, 3.327 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify any relevant medical records 
concerning current severity of his 
service-connected left leg disability 
that have not already been obtained.  If 
additional medical records are 
identified, the AMC/RO should obtain 
copies of pertinent records from all 
identified treatment sources, following 
the procedures set forth in 38 C.F.R. § 
3.159 and associate them with the 
veteran's claims file.  If any identified 
records cannot be obtained, this fact 
should be documented in the claims file.  

2.  The veteran should be afforded VA 
muscle, nerve, scar, and joint 
examinations to identify the nature and 
severity of the veteran's service-
connected residuals of a left leg injury, 
status post left leg skin graft 
(involving muscle group XI and scar on 
left calf).  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  

The VA examiners should describe all 
current residuals of the of the left 
lower leg (calf) injury.  The examiner 
should comment on all identifiable scars, 
and should describe any impaired motion 
of joints or sensation of nerves.  
Examination should not be limited to the 
left calf, but should include additional 
joints and structures the examiner 
determines were impacted by the original 
injury, such as the knee, ankle, or foot.
  
3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


